Title: James Madison to Nicholas P. Trist, 13 August 1828
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  Aug 13. 1828.
                            
                        
                        
                        I have just recd. the enclosed letter from Mr. Lawrence; the last paragraph of which may be communicated to
                            Mr. Bonnycastle Has he written yet to Mr. Barlow for a full report of the transactions committed to him, by Mr.
                            Jefferson? I lost no time in apprizing Mr L. that the Chair of N. P. was provided for by the accepted appt. of Docr.
                            Patterson.
                        I beg pardon for my error in supposing that the authority to appoint a temporary Successor to Mr Long, had
                            not been transmitted. In looking over the papers recd. from you, it escaped my eye. I find that in executing the power,
                            the form used was in sufficient conformity to it. With affecte. salutations
                        
                        
                            
                                James Madison
                            
                        
                    